March 15, 2020

Dear Judge Parrish:

I am a board-certified infectious disease doctor at the University of Utah and Primary Children’s
Hospital and am actively involved in creating the state and local public health guidelines for
COVID-19. Currently, as of Sunday March 15, 2020 we have twenty-four confirmed cases of
Coronavirus COVID-19 in Utah with documented community acquired spread. Unfortunately,
due to the paucity of testing, currently only 41 patients can be tested per day by the Utah
Public Health Laboratory with an average turn-around time of 4-5 days for results.

As you know, we are recommending anyone older than 60 years of age to avoid any
social/public gatherings, poorly ventilated spaces and to stay at home as much as possible. For
everyone if it is impossible to avoid gathering, CDC recommends a minimum of 6 feet between
people. Risk of exposure to COVID-19 increases in crowded, closed-in settings with little air
circulation if there are people in this space who are sick. Anyone with a fever, cough, difficulty
breathing or short of breath should stay at home and contact their medical provider. As we
expect an ongoing shortage of coronavirus COVID-19 test and the delay in result reporting we
are asking anyone with symptoms to self-quarantine at home and contact their medical
provider to see if testing is available.

Please take these considerations when juries convene. At the University of Utah all meetings
have been postponed or cancelled due to this pandemic until the end of April.

Please don’t hesitate to contact me with any questions or concerns.



Sincerely,



Susana Keeshin, MD
Assistant Professor of Pediatrics and Internal Medicine
Division of Infectious Diseases
Phone: 801-419-5214
Susana.Keeshin@hsc.utah.edu
University of Utah
